NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Argued March 27, 2007
                              Decided April 20, 2007

                                         Before

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. MICHAEL S. KANNE, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge

No. 06-3135

JOSEPH JOHN RYAN,
    Petitioner,                                   Petition for Review of an Order of
                                                  the Board of Immigration Appeals.
      v.
                                                  No. A35-042-827
ALBERTO R. GONZALES,
Attorney General of the United States,
      Respondent.


                                    ORDER

       Joseph John Ryan is a citizen of Ireland who entered into the United States in
1975 as an immigrant. He made a life for himself in the Chicagoland area where he
is married and has four children. He has been employed as a dock worker since 1984
and is active in his union and community. However, Ryan was also convicted in 1995
of criminal sexual assault of a family member under the age of 18 in violation of 720
ILCS 5/12-13-A-3 and was sentenced to four years probation. In 2004, a Notice to
Appear was issued charging him with removability pursuant to 8 U.S.C. §
1227(a)(2)(A)(iii) because the sexual assault conviction qualified as an aggravated
felony as defined by 8 U.S.C. § 1101(a)(43)(A).
No. 06-3135                                                                      Page 2

    In the proceeding before the IJ, Ryan “submit[ted] and concede[d] removability,”
R. 60 at ln. 4-5, but he submitted an application for a § 212(c) waiver. The IJ held that
a § 212(c) waiver was not available because of the BIA’s decision in In re Blake. 23 I.
& N. Dec. 722 (B.I.A. 2005). The BIA affirmed the IJ’s decision.

    Ryan argues that In re Blake conflicts with the Supreme Court’s decision in I.N.S.
v. St. Cyr, 533 U.S. 289 (2001). However, we previously rejected this argument in
Valere v. Gonzales. 473 F.3d 757 (7th Cir. 2007); see also Dalombo Fontes v. Gonzales,
– F.3d –, No. 05-1755, 2007 WL 949590, at *7 n.4 (1st Cir. Mar. 30, 2007); Vo v.
Gonzales, – F.3d –, No. 05-60518, 2007 WL 816522 (5th Cir. Mar. 19, 2007). Valere
controls our consideration of this issue. We find no reason to contrast Valere or
otherwise reject its application in the present case. Therefore, we faithfully apply
Valere and reject Ryan’s argument as to § 212(c) relief.

   Ryan also raises secondary arguments in his brief as to the type of removal charges
levied against him and whether he is actually removable. Unfortunately for Ryan, he
did not bring these arguments before the IJ and BIA and therefore we cannot review
them. See Capric v. Ashcroft, 355 F.3d 1075, 1087 (7th Cir. 2004) (“An alien is required
to raise and exhaust his remedies as to each claim or ground for relief if he is to
preserve the right to judicial review of that claim.”) (citing Abdulrahman v. Ashcroft,
330 F.3d 587, 594-95 (3d Cir. 2003); Mojsilovic v. I.N.S., 156 F.3d 743, 748 (7th Cir.
1998)).

   The petition for review is DENIED.